Citation Nr: 0207338	
Decision Date: 07/05/02    Archive Date: 07/10/02	

DOCKET NO.  98-07 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 17, 1997, to 
January 9, 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The Board remanded the appeal in July 2000.  


FINDING OF FACT

The veteran's bilateral pes planus preexisted service and was 
not permanently aggravated or increased in severity during 
service.


CONCLUSION OF LAW

Bilateral pes planus preexisted service and was not 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1153, 
5102, 5103, 5103A, 5107 (West & Supp. 2001); 38 C.F.R. 
§ 3.306 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to notify and assist claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA) 38 U.S.C.A. § 5100 et seq. (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159 (2001).  When the veteran filed his 
formal claim in January 1998 he did not indicate that he had 
received any post service treatment, but did indicate that 
sections, in the application, relating to post service 
treatment were not applicable.  He referred the VA to his 
service medical records.  When he submitted his substantive 
appeal he submitted a copy of a service medical record.  
During his personal hearing, he did not indicate that any 
post service treatment records, relating to his feet, 
existed.  Following the Board's July 2000 remand, various 
attempts have been made to contact the veteran at the address 
that he had used from the time of his formal claim up through 
his substantive appeal.  This address had been used as 
recently as April 2000 to advise the veteran of the time of 
his personal hearing, at which he appeared.  However, 
communications directed to that address were returned with 
indications that the forwarding order had expired.  Attempts 
to mail communications to the veteran at a separate address 
were also made, but these communications were returned as 
well with notations that the forwarding order had expired.  
The United States Post Office submitted a statement 
indicating that the veteran was not known at the second 
address attempted.  

The veteran and his representative have been provided with a 
statement of the case and they appeared at a personal hearing 
in May 2000.  The statement of the case advised them of the 
evidence considered, the governing legal criteria, the 
decision reached, as well as the reasons for the decision.  
The representative has also been provided with a supplemental 
statement of the case and an attempt has been made to mail 
the supplemental statement of the case to the veteran at the 
second address.  The veteran's representative has been 
afforded the opportunity to review the claims file and submit 
argument.  There is no indication that any further address or 
method by which communication with the veteran could be 
achieved has been submitted.  "In the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

The Board concludes on the basis of the record that there are 
no available treatment records which the Board could request.  
The purpose of the Board's July 2000 remand was to afford the 
veteran a VA examination.  However, in light of the inability 
of the VA to contact the veteran because the veteran has 
failed to keep the VA informed of his whereabouts, that 
examination is unable to be accomplished.  Therefore, the 
Board concludes that to the extent possible the VA has 
complied with the VCAA, and that the Board may now proceed, 
without prejudice to the veteran, because there is no 
indication that any further successful notification or 
development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2001).  A 
veteran who served during a period of war or during peacetime 
service after December 31, 1946, is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
Id.  

The report of the veteran's July 1997 service entrance 
examination reflects that he had mild pes planus that was 
asymptomatic.  On his report of medical history he indicated 
that he did not have any foot trouble.  

A December 1997 service medical record and a summary relating 
to processing the veteran for administrative separation in 
lieu of medical evaluation board proceeding reflects that the 
veteran had been examined in July 1997 for processing to 
enlist and had arrived on active service on December 17, 
1997.  He completed a total of one week of basic military 
training but his medical condition of pes planus was clearly 
disqualifying and was either concealed by the veteran or 
missed at the time of the medical history intake.  This 
record indicates that the veteran's pes planus warranted an 
administrative separation for erroneous enlistment and had 
existed prior to service entry.  X-rays revealed a moderate 
pes planus deformity and the pes planus was interfering with 
the veteran's ability to complete the physical conditioning 
requirements of basic military training.  The disposition was 
that the veteran's pes planus was a clearly disqualifying 
physical condition and he did not meet the service standard.  
The pes planus was not permanently aggravated by training 
beyond normal progression.

The July 1997 service entrance examination clearly indicates 
that the veteran had bilateral pes planus at the time of his 
entry into active service in December 1997.  Therefore, the 
presumption of soundness is overcome and the veteran's pes 
planus preexisted his active service.

The July 1997 service entrance examination describes the 
veteran's pes planus as mild and asymptomatic.  He testified 
during his personal hearing that his feet had not bothered 
him prior to active service, but that he had never been able 
to run long distances prior to active service.  It was the 
running during service that had bothered him.  

The December 1997 service medical record indicates that after 
one week of active duty the veteran was found to have pes 
planus that was disqualifying for basic entry level 
standards.  X-rays indicated a moderate pes planus deformity.  

Although the veteran's pes planus, in December 1997, is 
characterized as moderate, indicating an increase in severity 
during his one week of service, the service medical record 
also indicates that the veteran's pes planus was not 
permanently aggravated by training beyond normal progression 
of his pes planus.  Therefore, although the pes planus is 
characterized as mild in July 1997, and characterized as 
moderate after one week of basic training in December 1997, 
all of the competent medical evidence indicates that the 
veteran's pes planus existed prior to his entrance into 
active service and was not aggravated beyond any normal 
progression during his one week of basic training.  

The Board finds that this is clear and unmistakable evidence 
that rebuts the presumption of aggravation where the pes 
planus was characterized as mild prior to service and as 
moderate during service on the basis that the competent 
medical evidence specifically identifies the disability of 
pes planus prior to and during service, notes the severity of 
the condition, as well as the length of basic training 
participated in by the veteran, and reaches an unequivocal 
conclusion in determining the effect of the veteran's active 
service on his pes planus.  There is no competent medical 
evidence indicating that there was a permanent aggravation or 
increase in the veteran's pes planus that is related to his 
active service.  Therefore, a preponderance of the evidence 
is against a finding that there was any permanent increase or 
aggravation in the veteran's pes planus during his active 
service and a preponderance of the evidence is against his 
claim. 


ORDER

Service connection for pes planus is denied.  



			
	C. P. RUSSELL
Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

